Citation Nr: 0837694	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a December 1982 rating decision that denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970. 

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which reopened and 
granted the veteran's claim for service connection for PTSD 
and assigned a 50 percent disability evaluation effective 
from March 26, 1999.  The veteran appealed that decision 
seeking an earlier effective date.

In April 2004, the RO certified the issue of entitlement to 
an earlier effective date as on appeal before the Board.  
However, in a January 2001 rating decision and a March 2003 
statement of the case, the RO reviewed the issue of whether 
there was clear and unmistakable error (CUE) in a prior 
December 1982 rating decision that denied service connection 
for PTSD.  Moreover, at a hearing held before the undersigned 
Veterans Law Judge in April 2004, the veteran and his 
attorney addressed the issue requesting that it be considered 
in support of the claim for an earlier effective date.  A 
transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in 
September 2004.  That development was completed, and the case 
was returned to the Board for appellate review.  In a 
decision dated in July 2005, the Board denied the veteran's 
earlier effective date and CUE claims.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The veteran and his 
representative contended that the evidence was sufficient in 
1982 to establish that the veteran was a combat veteran and 
entitled to the presumption of service connection pursuant to 
38 U.S.C.A. § 354 and 38 C.F.R. § 3.304(d) (1982).  They also 
argued that the Board erred by relying on a version of law 
that did not exist in 1982.  In particular, they asserted 
that the law at that time did not require independent 
corroboration of in-service stressors.  

In a March 2008 Judgment, the Court vacated the Board's 
decision and remanded the case to the Board for proceedings 
consistent with its memorandum decision.  In particular, the 
Court concluded that the Board had failed to provide adequate 
reasons and bases for its decision.  It was specifically 
noted in that decision that the Board had not discussed the 
potential ambiguity in the December 1982 rating decision 
regarding the finding that the veteran did not serve in 
combat.  The Court also pointed out that the Board had not 
provided a definition of "combat" and had not explained why 
the veteran's statements in 1982 did not qualify as combat 
service.  

The case has since been returned to the Board for appellate 
review.  Therefore, the Board will again consider the 
veteran's claim in accordance with the memorandum decision.

The Board further notes that the Court deemed any appeal as 
to the issue of entitlement to an earlier effective date for 
service connection for PTSD to be abandoned.  In this regard, 
the Court observed that the veteran had limited his arguments 
to the Board's finding that there was no clear and 
unmistakable error in the December 1982 rating decision. See 
Grivois v. Brown, 6 Bet. App. 136, 138 (1994) (holding that 
issues or claims not argued on appeal are considered 
abandoned).  Accordingly, the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD no longer remains in appellate status and no further 
consideration is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1982, 
the RO denied service connection for PTSD.

2.  The December 1982 rating decision is supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.  It is not undebatable that the 
evidence of record at the time of the December 1982 rating 
decision, in accordance with applicable law then in effect, 
warranted entitlement to service connection for PTSD or that 
any claimed error would have manifestly changed the outcome 
of this decision. 
CONCLUSION OF LAW

There was no clear and unmistakable error in the December 
1982 rating decision that denied service connection for PTSD. 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

However, these notice and assistance requirements are not 
applicable to requests for revision of a final decision based 
on CUE because the matter involves an inquiry based upon the 
evidence of record at the time of the decision rather than 
the development of new evidence. Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 
6, 2001) (VA does not have "a duty to develop" a CUE case 
because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development. Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran was released from active duty in July 1970.  He 
filed his initial claim for service connection for PTSD in 
July 1981, which was denied in a December 1982 rating 
decision.  The veteran was notified of the decision and of 
his appellate rights, but he did not appeal.  Therefore, the 
December 1982 rating decision became final. See 38 U.S.C. § 
4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982).  The veteran now contends that there was clear and 
unmistakable error in the December 1982 denial of service 
connection because the evidence then of record supported a 
finding that his diagnosed disorder was the result of combat-
related events that occurred during his active service in 
Vietnam.  

In the December 1982 rating decision, the RO denied service 
connection for PTSD mainly because the evidence indicated 
that although the veteran did have a current PTSD diagnosis, 
it was not related to confirmed in-service stressors, but 
instead likely related to other stressors that presented in 
his life both before and after service.  The RO also observed 
that the veteran served as a wireman while in Vietnam and 
noted that he had no service record of wounds or combat 
decorations.

The evidence of record at the time of the December 1982 
rating decision consisted of the veteran's service medical 
and personnel records, private treatment records dated from 
approximately April 1980 to March 1981, the veteran's 
September 1981 stressor statement, VA treatment records dated 
from approximately January 1981 to February 1982, and a 
February 1982 VA psychiatric examination report.

The veteran's service personnel records documented his 
presence in Vietnam, but did not reveal a combat-related 
military occupational specialty (MOS), e.g., such as that of 
an infantryman.  Instead, his MOS was listed as that of a 
wireman.  These records also did not report his receipt of 
medals and/or citations indicative of combat.  Moreover, his 
service medical records did not include any notation of an 
injury sustained in combat.

The veteran's post-service VA and private medical records 
revealed periods of inpatient hospitalization and outpatient 
mental health treatment for problems, including PTSD, alcohol 
abuse, and other variously diagnosed mental disorders.  
Specifically, a report of VA hospitalization for the period 
from April 1981 to February 1982 recorded a final diagnosis 
of PTSD with depression and alcohol abuse.  A July 1981 VA 
Medical Center interim summary recorded a diagnosis of 
delayed but chronic PTSD as well as other mental disorders in 
addition to a finding of an alcohol abuse disorder.  These 
treatment records also referred to various stressors reported 
by the veteran as occurring before, during, and/or after his 
period of active service.

The veteran's September 1981 stressor statement indicated 
that the Tet Offensive of 1968 began shortly after his 
arrival in Vietnam and that he was exposed to constant rocket 
and small arms fire while stationed at Long Binh.  He 
reported that a nearby ammunitions dump was rocketed, which 
resulted in a large explosion.  He also stated that a 
microwave relay went down one night while he was on alert and 
that he had to drive a sergeant and the necessary power 
supplies to the site.  He reported that his vehicle's fuel 
tank was hit by small arms fire on the way back from the 
site, so he exited the vehicle and hid in the jungle the rest 
of the night.  He noted that a grenade was placed in the 
vehicle and stated that he was rescued by military patrol the 
next day.  The veteran also reported that he was later sent 
to Hill 837, which was another microwave site out of Swan Loc 
where he was placed on an 81-millimeter mortar team on the 
perimeter defense and was constantly rocketed and exposed to 
small arms fire.  The veteran further noted that one of his 
other duties was to travel about 600 meters outside of the 
perimeter in order to retrieve water from a spring, and he 
indicated that he always took a squad of people with him 
because he often encountered small firefights.

At a February 1982 VA examination, the examiner recorded a 
detailed history from the veteran, including information from 
before, during, and after his period of active service.  The 
examiner also recorded in-service combat stressors as 
reported by the veteran during the interview.  After a 
clinical evaluation, the examiner diagnosed the veteran with 
PTSD characterized by adequate stressor, insomnia, 
nightmares, marital instability, alcohol abuse, a poor job 
record, depression, and suicidal impulses.  The examiner also 
commented that the most difficult diagnostic decision to 
probably make in the veteran's case was whether he 
represented a case of primary alcoholism or whether his 
alcohol abuse was part of PTSD.  He stated that he tended to 
favor the latter diagnosis, particularly as the veteran's 
pre-service adaptation appeared adequate.

The aforementioned evidence of record, as dated prior to the 
December 1982 rating decision, does not include objective 
verification of any of the stressors reported by the veteran 
to the RO and/or to VA and private medical personnel.

Subsequent to the December 1982 rating decision, the veteran 
submitted VA Form 21-526, Veteran's Application for 
Compensation or Pension, in March 1990 in which he 
essentially requested that his claim for PTSD be reopened.  
He also submitted additional service records, which indicated 
that he was involved in the TET Counteroffensive and other 
campaigns.  Additional VA medical records dated in March 1999 
were obtained in connection with that claim, which documented 
a psycho/social assessment of the veteran.  He was diagnosed 
with chronic PTSD at that time, and the counselor noted that 
the veteran had reported witnessing numerous firefights and 
the deaths of fellow soldiers.  In addition, the veteran was 
afforded a VA examination in September 1999.  The examiner 
reviewed the veteran's claims file, including his service 
personnel records and medical history, as well as his own 
reported history, and he performed a mental status 
examination.  The September 1999 VA examiner concluded that 
the veteran met the diagnostic criteria for PTSD and 
commented that it was related to his combat trauma in 
Vietnam.

The RO issued a rating decision dated in October 1999, which 
granted service connection for PTSD.  In that decision, the 
RO observed that the veteran's service records still did not 
specifically document or confirm combat or other stressor 
events adequate to support his PTSD diagnosis.  However, the 
RO noted that he served in Vietnam with a military 
occupational specialty (MOS) of wireman, and his service 
personnel records showed that he was involved in the TET 
Counteroffensive as well as in other unnamed campaigns.  The 
RO also found that the veteran had furnished statements of 
events that occurred during his tour of duty in Vietnam that 
could be accepted as valid stressors consistent with the 
time, places, circumstances, and hardships of service. 


Law Applicable to CUE Claims

Under 38 C.F.R. §§ 3.104(a) and 3.105(a), a rating action is 
final and binding in the absence of CUE.  However, where CUE 
is found in a prior RO decision, the prior decision will be 
reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision. See 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by an RO. Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, 
there is a presumption of validity which attaches to a final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger. Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits. See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish CUE in a prior VA 
decision: (1) the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied; (2) the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication. 
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error; it is the kind of error of 
fact or law that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40 
(1993).

In a motion for CUE, the error at issue must be so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Errors that would not have changed 
the outcome are harmless, and by definition, do not give rise 
to the need for revising the previous decision. Russell, 
supra.  An asserted failure to evaluate and interpret the 
evidence correctly, however, is not CUE. Damrel v. Brown, 6 
Vet. App. 242, 245-46 (1994).  A finding of CUE must be based 
upon the record and the law that existed at the time of the 
prior VA decision, Russell, supra, and subsequently developed 
evidence is not applicable to this determination. Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).


Law Applicable to Claims for Service Connection for PTSD

At the time of the December 1982 rating decision that 
originally denied entitlement to service connection for PTSD, 
the law provided that to establish service connection in 
general, there must be evidence that establishes that a 
particular disease or injury, resulting in disability, was 
incurred coincident with the veteran's military service. See 
38 U.S.C. §§ 310, 354(b) (1976); 38 C.F.R. §§ 3.303, 3.304 
(1982).   

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 
See 38 U.S.C. § 354(b) (1976); 38 C.F.R. § 3.304(d) (1982).  
This is still the case. See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).

In addition to the regulatory provisions, VA had issued 
guidance to consider claims for service connection for PTSD.  
The Compensation and Pension Program Guide, PG 21-1, Section 
O-12, was amended in March 1980 to include guidance in 
adjudicating claims for service connection for PTSD.  In 
particular, Section O-12, subsection 3, addressed the 
requirements for establishing a diagnosis of PTSD.  This 
included that there be recognizable stressors that would be 
expected to evoke significant symptoms in almost all 
individuals.  The instructions said that it was important 
that this stress be described as to its nature and severity 
and also in time sequence, meaning whether it occurred before 
service, on active duty, or after service.  The disorder was 
to be rated as analogous to anxiety neurosis at that time.  
The remainder of the guidance discussed the symptoms the 
individual should be expected to exhibit.  The primary 
purpose of the guidance was to address compensation and 
pension examinations.

A February 1981 change to PG21-1, Section O-12, subsection 3, 
provided, in part, that PTSD did not have to have its onset 
during combat.  It could be related to a life-threatening 
episode, such as having been a prisoner of war (POW) or 
experiencing a bombing or shipwreck.  The change noted that 
the use of life threatening episodes was used in a generic 
sense to describe those stressors set forth in section 309.81 
of the Diagnostic and Statistical Manual of Mental Disorders 
(Third Edition) (DSM-III).  The guidance went on to say that 
the existence of a recognizable stressor or accumulation of 
stressors that would evoke significant symptoms of distress 
in almost everyone must be identified.

VA also issued DVB Circular 21-82-7 in May 1982 to clarify 
the requirements for the establishment of service connection 
for PTSD.  The Circular noted that there had been a problem 
with a lack of objective evidence of identifiable stressors 
in service.  The claims were based only on the veteran's own 
statements, which were usually given many years after service 
and without concrete evidence in the record to substantiate 
them.  The Circular noted that objective evidence of a 
stressor included, but was not limited to, official service 
records documenting medals or commendations awarded for 
combat; wounds suffered as a result of enemy action or for 
acts of valor; duty assignment in a grave registration unit; 
medical or paramedical duties on a burn ward; or, experience 
as a POW.  It was also explained that a stressor was not 
limited to an immediate life-threatening episode.  The 
Circular summarized the three basic requirements for service 
connection for PTSD as: objective evidence of a life- 
threatening stressor in service; a diagnosis of PTSD 
acceptable for ratings purposes; and, adequate findings in 
the clinical examination describing stressor and symptoms or 
manifestations.  Finally, the Circular said that a history of 
a stressor as related by the veteran was, in itself, 
insufficient.  Service records must show that the veteran was 
wounded as a result of enemy action and/or was in combat 
against the enemy, was a POW, or must otherwise substantiate 
a stressor of sufficient gravity to evoke symptoms in almost 
everyone, as required by DSM-III.

Effective from May 19, 1993, section(f) was added to 
38 C.F.R. § 3.304, which provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war (POW), POW experience which satisfies the 
requirement of § 3.1(y) of the is part will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor. See 58 67 Fed. 
Reg. 29109 (May 19, 1993).

Effective from March 7, 1997, 38 C.F.R. § 3.304(f) was 
amended to provide that service connection for PTSD requires: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  This code provision was 
further amended at the time to provide that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone could establish the 
occurrence of the in-service stressor. See 64 Fed. Reg. 
32,807 (June 18, 1999); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

Additionally, later Court precedent (in effect at the time of 
the RO's later October 1999 service connection grant for 
PTSD) established a "relaxation" of the requisite evidence 
necessary for VA to confirm a valid stressor. See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997) (A veteran whose record 
does not substantiate that he directly participated in combat 
may still service-connect his claim for PTSD if his claimed 
in-service stressor is supported by adequate corroboration 
and not just his own lay testimony of the occurrence of the 
stressful event.  Corroboration of a claimed in-service 
stressor does not require "that there be corroboration of 
every detail, including the appellant's personal 
participation in the identifying process.").

Even more recently, the Court has held that the fact that a 
veteran was stationed with a unit that sustained attacks 
strongly suggests that the veteran was, in fact, exposed to 
these attacks. See Pentecost v. Principi, 16 Vet. App. 124 
(2002).
Analysis

Focusing on the evidence available at the time of the 
December 1982 rating decision and especially upon the 
prevailing legal authority then, it is apparent that the RO's 
actions were within the bounds of sound judgmental 
discretion, regardless of whether some adjudicators might 
have reached a different result.  Moreover, there has been no 
assertion that the correct facts as they were known at the 
time of the December 1982 rating decision were not before the 
adjudicator.  In addition, the Board finds that the December 
1982 rating decision does not contain any kind of error of 
fact or law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40 
(1993).

Applicable law provides that a CUE claim must set forth 
clearly and specifically the alleged errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error. 38 C.F.R. § 1404(b).  
Unlike a claim for benefits, a CUE claim subsumes a specific 
allegation of error.  That is, a CUE claim is not a 
generalized assertion of entitlement to benefits.  Rather, it 
is an assertion that that the RO committed a particular clear 
and unmistakable error.  The party bringing a CUE challenge 
to a final RO decision bears the burden of proving that the 
decision was based on a clear and unmistakable error.  This 
burden is not satisfied by the mere assertion that the 
decision contained CUE; instead, the party must describe the 
alleged error "with some degree of specificity" and must 
provide persuasive reasons "as to why the result would have 
been manifestly different but for the alleged error." See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir.2002); Pierce v. 
Principi, 240 F. 3d 1348 (Fed. Cir. 2001) (quoting Fugo v. 
Brown, 6 Vet. App. 40 (1993)).

Because a CUE claim involves an allegation of an error with 
"some degree of specificity," a veteran's assertion of a 
particular clear and unmistakable error by the RO constitutes 
a distinct claim.  For that reason, a CUE claim does not 
encompass all potential allegations of clear and unmistakable 
error in the RO's decision.  Indeed, there is no "judicially 
created issue-exhaustion requirement."  Instead, a Board 
decision reaches only the specific assertions of CUE that are 
raised. See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002); See Andrews v. Nicholson, 421, F.3d 1278 (Fed. Cir. 
2005).

In this case, the veteran and his representative have alleged 
that there were two specific errors in the December 1982 
rating decision.  In particular, they contended that the 
evidence was sufficient in 1982 to establish that the veteran 
was a combat veteran and was entitled to the presumption of 
service connection pursuant to 38 U.S.C.A. § 354 and 
38 C.F.R. § 3.304(d) (1982).  They have also asserted that 
the law at that time did not require independent 
corroboration of in-service stressors.  


I.  Contentions Regarding Combat 

Initially, the Board notes that the applicable version of 
38 U.S.C.A. § 354 in 1982 did not provide a definition for 
the phrase "engaged in combat with the enemy."  
Nevertheless, the term "combat" is defined to mean "a 
fight, encounter, or contest between individuals or groups" 
and "actual fighting engagement of military forces." 
Webster's Third New Int'l Dictionary 452 (1981).  The term 
"engage" is defined to mean "to take part," "to enter 
into conflict," and to "join battle." Id. at 751.  The 
term "the enemy" commonly refers to "a military foe" or 
"a hostile unit, ship, tank, or aircraft." Id. at 750.  
Thus, the ordinary meaning of the phrase "engaged in combat 
with the enemy" requires that the veteran have taken part in 
a fight or encounter with a military foe or hostile unit or 
instrumentality.   

Indeed, as later pointed out in VAOGCPREC 12-99, the phrase 
"engaged in combat with the enemy" may be distinguished 
from language in other statutes authorizing certain benefits 
based on service "in a theater of combat operations," 
38 U.S.C. §§ 1710(e)(1)(D), 1712A(a)(1)(B)(i)(I), or in a 
"combat zone." 26 U.S.C. §§ 2, 112, 692, 2201.  Prior to 
the 1941 enactment of the provisions contained in section 
354(b), the Committee on World War Veterans' Legislation of 
the House of Representatives had considered a number of 
similar bills containing varying criteria for invoking the 
special evidentiary requirements later provided by section 
354(b). See H.R. Rep. No. 1157, 77th Cong., 1st Sess. 2 
(1941).  Some of those bills would have applied to veterans 
who served "in a combat area" H.R. 4737, 77th Cong., 1st 
Sess. (1941); H.R. 2652, 77th Cong., 1st Sess. (1941), or who 
served "within the zone of advance" H.R. 1587, 77th Cong., 
1st Sess. (1941); H.R. 9953, 76th Cong., 3d Sess. (1940), or 
who were subjected to "arduous conditions of military or 
naval service" in a war, campaign, or expedition. H.R. 6450, 
76th Cong., 3d Sess. (1940). Viewed in light of those 
different proposed standards, Congress' selection of the 
language "engaged in combat with the enemy" must be viewed 
as purposeful.  Therefore, consistent with the ordinary 
meaning of that phrase, section 354(b) required that the 
veteran actually participated in combat with the enemy and 
would not apply to veterans who served in a general "combat 
area" or "combat zone," but did not themselves engage in 
combat with the enemy.

The provisions of 38 U.S.C. § 354(b) were initially enacted 
in the Act of December 20, 1941, ch. 603, 55 Stat. 847.  A 
number of earlier statutes and other authorities had provided 
advantageous treatment for claims based on injuries incurred 
in combat. See Act of June 30, 1932, ch. 314, § 212(b), 47 
Stat. 382, 406; Act of July 15, 1940, ch. 626, 54 Stat. 760, 
761; Former Veterans Regulation No. 1(a), Part II, para. 
I.(c), Exec. Ord. No. 6156 (1933); Former Veterans Regulation 
No. 10, para. X, Exec. Ord. No. 6089 (1933).  In opinions 
concerning those provisions, the Administrator of Veterans' 
Affairs and the Solicitor of the Veterans' Administration 
concluded that the determination as to whether a disability 
was "incurred in combat" was essentially a factual one, to 
be made on a case-by-case basis, and that it would be 
difficult to state a specific definition which would govern 
that determination in every case. See Administrator's Dec. 
No. 100 (1932); 51 Op. Sol. 715 (1940); 26 Op. Sol. 607 
(1936).  In Administrator's Decision No. 100, the 
Administrator stated that the phrase "incurred in combat," 
as used in the Act of June 30, 1932, would generally include 
"a disability incurred as a direct result of injury caused 
by an instrumentality of war while [the veteran] was actually 
engaged in attacking, defending or sustaining an attack of 
the enemy."  It appears, however, that this statement was 
intended as a general description of circumstances clearly 
within the scope of the statutory phrase rather than an 
attempt to state a precise or exhaustive definition of the 
statutory term.

Based on the foregoing, the matter of whether the veteran was 
a combat veteran is a question to be answered by examining 
the facts of record.  The fact that a veteran asserts that he 
served in combat is not sufficient alone.  His lay statements 
are only accepted as sufficient proof of service incurrence 
once it is established that he engaged in combat with the 
enemy; the law and regulations in 1982 did not indicate that 
his statements were to be accepted as sufficient proof of 
combat service itself.  

In this case, the facts considered in December 1982 did not 
establish that the veteran had participated in "combat."  
Although the veteran served in Vietnam, the evidence of 
record in 1982 did not show that he actually engaged in 
combat with the enemy.  As previously noted, his MOS was 
listed as that of a wireman, and there was no indication that 
he had received any medals and/or citations indicative of 
combat.  Nor was there any evidence showing that he had 
sustained an injury in combat.  Therefore, the Board finds 
that it was reasonable to conclude that the veteran did not 
engage in combat with the enemy based upon the facts shown in 
1982. 

The veteran's disagreement mainly appears to be with how the 
RO weighed or evaluated the evidence that was of record, and 
more specifically, with the way statutory or regulatory 
provisions extant at the time were applied.  The Board notes 
that an allegation that an RO inappropriately weighed the 
evidence does not fit the definition of a viable CUE claim.  
In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court held 
that the argument that an RO misevaluated and misinterpreted 
the evidence available to it at the time of a final prior 
determination (i.e., a reweighing of the evidence) is not the 
type of administrative error reversible as CUE under 38 
C.F.R. § 3.105(a).

The Board does observe that the RO did not make an explicit 
finding that the veteran did not serve in combat.  However, 
the RO acknowledged the veteran's alleged in-service 
stressors and did state that the veteran's service records 
showed that he had service in Vietnam from January 1968 to 
January 1969 as a wireman in the 53rd Signal Battalion.  It 
was also noted that there was no record of wounds or combat 
decorations.  As such, the RO did consider whether there was 
evidence showing that the veteran engaged in combat with the 
enemy even though it did not make an explicit finding.  
Indeed, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the regulatory requirement 
that VA review the entire evidence of record is not a 
requirement that the adjudicator analyze and discuss all such 
evidence. Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000).  Based on a review of the evidence of record in 
December 1982, the Board again notes that there was no 
affirmative evidence, such as a combat-related MOS, medals 
and/or citations indicative of combat, and combat injuries, 
showing that the veteran actually engaged in combat with the 
enemy.  

Moreover, it was not until February 1990 that ROs were 
required to include in their decisions "a summary of the 
evidence considered." 38 U.S.C.A. § 5104(b); see Veterans' 
Benefits Amendments of 1989, Pub.L. No. 101-237. § 115, 103 
Stat. 2062, 2066 (1989).  Thus, silence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record. See Eddy v. Brown, 
9 Vet. App. 52, 58 (1996).  Therefore, the failure to make an 
explicit finding in the December 1982 rating decision was not 
a violation of the law at that time.

In addition, even if the RO had made an explicit finding that 
the veteran had not engaged in combat with the enemy, it 
would not have changed the outcome of the case.  In fact, 
such a finding would have further supported the denial of the 
claim.  As previously pointed out, CUE is not just any error, 
but rather it is the sort of error that, had it not been 
made, would have manifestly changed the outcome of the rating 
decision so that the benefit sought would have been granted. 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  


II.  Contention Regarding Corroboration of In-Service 
Stressors

With respect to the veteran's contention that the law in 1982 
did not require independent corroboration of in-service 
stressors, the Board notes that the law at that time provided 
that to establish service connection in general, there must 
be evidence that establishes that a particular disease or 
injury, resulting in disability, was incurred coincident with 
the veteran's military service. See 38 U.S.C. §§ 310, 354(b) 
(1976); 38 C.F.R. §§ 3.303, 3.304 (1982).   

There was no specific regulation pertaining to claims for 
service connection for PTSD at the time of the December 1982 
rating decision.  However, DVB Circular 21-82-7 summarized 
the three basic requirements for service connection for PTSD 
as: objective evidence of a life-threatening stressor in 
service; a diagnosis of PTSD acceptable for ratings purposes; 
and, adequate findings in the clinical examination describing 
stressor and symptoms or manifestations.  The Circular also 
indicated that a history of a stressor as related by the 
veteran was, in itself, insufficient.  Service records must 
show that the veteran was wounded and/or was in combat 
against the enemy, was a POW, or must otherwise substantiate 
a stressor of sufficient gravity to evoke symptoms in almost 
everyone, as required by DSM-III.  

The Board notes that a DVB circular can have "the force and 
effect of law." See Montalvo v. Brown, 7 Vet. App. 312, 314 
(1995) (finding that a provision of a DVB circular was 
substantive because it implemented rather than interpreted 
the statutory right of election and thereby "affected 
individual rights and obligations.").  The Court 
specifically indicated that it did not matter if the circular 
dealt with the procedures VA was to employ to give effect to 
the Act. Id. (citing Fugere v. Derwinski, 1 Vet. App. 103 
(1990) ("[I]t affected a substantive right and its placement 
in a procedural manual cannot disguise its true nature as a 
substantive rule.").  As noted above, DVB Circular 21-82-7 
similarly provided guidelines clarifying the requirements for 
the establishment of service connection for PTSD.  As such, 
the circular appears to have been substantive, and thus, had 
"the force and effect of law." 

Based on the foregoing, the Board finds that the law in 1982 
did require that the objective evidence of record show that 
the veteran engaged in combat with the enemy, was a POW, or 
otherwise substantiate a stressor.  As discussed above, the 
evidence of record at the time of the December 1982 rating 
decision did not establish that the veteran engaged in combat 
with the enemy.   Indeed, there was no evidence showing 
medals or commendations awarded for combat or wounds suffered 
as a result of enemy action or for acts of valor.  In 
addition, the veteran did not contend, nor did the evidence 
show, that he was a POW.  As such, he needed objective 
evidence that otherwise substantiated his in-service 
stressors.  However, his service medical records and service 
personnel records did not document any of his claimed 
stressors, and he did not identify or provide any other 
information or evidence that would verify his alleged in-
service stressors in 1982.  As such, the veteran's claimed 
in-service stressors could not be verified, and his lay 
testimony was insufficient, standing alone, to establish 
service connection.  Therefore, the Board finds that it was 
reasonable to conclude that the veteran was not entitled to 
PTSD in the December 1982 rating decision because he did not 
have a verified in-service stressor as required by the law at 
that time.  


III.  Summary 

The fact that service connection was subsequently granted 
does not mean that an earlier decision denying the claim was 
clearly and unmistakably erroneous.  Indeed, as noted above, 
additional evidence was obtained after the issuance of the 
December 1982 rating decision, and a subsequent regulatory 
amendment as well as later Court precedent in effect at the 
time of the October 1999 rating decision relaxed the 
evidentiary burdens for establishing service connection for 
PTSD. See 38 C.F.R. § 3.304(f) (1997); See 64 Fed. Reg. 
32,807-32,808 (June 18, 1999); see also Cohen v. Brown, 10 
Vet. App. 128 (1997); See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 38 C.F.R. § 20.1403(e).  Only the 
law as it existed at the time of the rating decision may be 
considered. See 38 C.F.R. § 20.1403(b) (2007).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the December 1982 decision in determining 
whether CUE existed. Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

Based on the foregoing, the Board finds that the RO's 
conclusions at the time of the December 1982 rating decision 
were reasonable based upon the facts shown.  The facts did 
not show that the veteran participated in combat, and there 
was no objective evidence substantiating his claimed in-
service stressors.  There is also no indication that the RO 
misapplied the law, especially considering the more 
restrictive version of the law in effect then as applicable 
to claimants seeking service connection for PTSD. 

Moreover, as pointed out by the RO, there was evidence 
showing that the veteran's current diagnosis of PTSD was 
likely related to other stressors that presented both before 
and after service.  Thus, the RO did not deny the veteran's 
claim solely on the basis that he did not engage in combat 
with the enemy or did not have a verified in-service 
stressor, as his claim was also denied in part on the fact 
there was evidence relating his current PTSD to events that 
did not occur during his period of service.  Therefore, the 
Board finds that there was a rational basis for the RO's 
December 1982 decision to deny the claim for service 
connection for PTSD.  Accordingly, the Board finds that there 
was no CUE with respect to the RO's application of VA 
statutory and regulatory provisions in relation to the 
veteran's original July 1981 claim for service connection for 
PTSD.

The Board recognizes that the December 1982 rating decision 
appears, in some part, to focus upon the etiology of the 
veteran's PTSD and emphasizes that this disorder was more 
likely the result of events that affected him both before and 
after his period of active service.  At the time of the later 
October 1999 rating decision, however, requirements for 
stressor verification in the case of a non-combat veteran had 
been relaxed by binding precedent, such that the RO could 
appropriately then determine that it was likely that because 
of his duty and location assignments in Vietnam as well as 
his participation in the Tet Counteroffensive and other 
campaigns, the veteran was exposed to in-service stressors 
that led to PTSD.  Further, despite any earlier evidence of 
record that pre- and post-service life events may have 
contributed to the development of the veteran's PTSD, the RO 
in October 1999 apparently did not consider this evidence to 
be sufficient to continue to deny the claim after its 
determination of in-service stressor verification.  Indeed, 
the September 1999 VA examiner opined that the veteran's 
current PTSD was related to his trauma while serving in 
Vietnam and did not discus other potential stressors.  The 
RO's consideration of theses other non-service stressors in 
December 1982 was not an error or fatal flaw in its decision 
to deny the claim; the bottom line is that the claim at that 
time required denial in the absence of the veteran's status 
as a combat participant and in the absence of any objective 
evidence substantiating his claimed in-service stressors.

Based on the foregoing, the Board finds that the veteran has 
not met the heavy burden applicable to a motion for CUE with 
respect to a prior final rating decision.  Accordingly, the 
Board concludes that there was no clear and unmistakable 
error in the December 1982 rating decision. 38 U.S.C.A. § 
5109A; 38 C.F.R. §3.105(a).


ORDER

The appeal as to whether there was clear and unmistakable 
error (CUE) in a December 1982 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


